Citation Nr: 0520921	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, 
described as osteoarthritis of the lumbar spine.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The veteran served on active duty from June 1960 to June 
1962.  The service medical records reflect that the veteran 
was seen in February 1962 for low back pain.  On a report of 
medical history completed by the veteran after his release 
from service in August 1963, in connection with a 15 day 
Summer Camp, the veteran stated:  "I have a bad back."

In a statement dated in July 1984, Lynn D. Olson, M.D., noted 
the veteran underwent an anterior inner body fusion of L5-S1 
in 1968.  In an October 1986 letter, A. Narasimba Reddy, 
M.D., diagnosed advanced degenerative osteoarthritis of the 
lumbosacral spine, and noted that the veteran apparently 
underwent an anterior fusion of L-5, S-1 "a long time ago."

In a November 2003 letter, Harry D. Wassel, M.D., noted that 
the veteran had severe back, hip, and knee pain as a result 
of jumping off of tanks numerous times while in the service 
from 1960 to 1962.  The back pain culminated in his having to 
undergo an anterior inner body fusion at L5-S1 in 1968.  The 
veteran had since developed severe DDD in the cervical and 
lumbar spines.  Dr. Wassel opined that the veteran's, "back 
condition is as likely as not related to his military service 
in the U.S. Army between 1960 and 1962."

It is not clear that medical records concerning the surgery 
in 1968 do not exist and that efforts to obtain those records 
would be futile.  Accordingly, the Board find that an attempt 
should be made to obtain records of surgery which the veteran 
underwent in 1968.

The appeal is thus REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

1.  The veteran should be requested to 
provide information concerning the 
back surgery he underwent in 1968, as 
well as information concerning any 
treatment he received for back 
problems from 1962 until the surgery, 
as well as subsequent to the surgery.  
An attempt should be made to obtain 
records of the back surgery the 
veteran underwent in 1968, as well as 
records from any other health care 
provider that the veteran identifies.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If the 
benefit sought on appeal remains 
denied, the veteran should be provided 
a supplemental statement of the case, 
and an adequate time to respond.  
Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


